NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 29, 2013*
                                  Decided March 29, 2013

                                           Before

                             WILLIAM J. BAUER, Circuit Judge

                            RICHARD A. POSNER, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

No. 12-2922

BRYAN D. HINNEN and BILLIE J. HINNEN,                 Appeal from the United States District
    Plaintiffs-Appellants,                            Court for the Northern District of
                                                      Illinois, Eastern Division.
       v.
                                                      No. 11 C 4733
EMERALD HILLS CONDOMINIUM
ASSOCIATION,                                          Matthew F. Kennelly,
     Defendant-Appellee.                              Judge.

                                          ORDER

        Bryan and Billie Hinnen own a condominium in Glendale Heights, Illinois. The
Emerald Hills Condominium Association manages the condominium. In bankruptcy the
Hinnens sought to avoid a lien that Emerald Hills has on their condominium. At a hearing
the bankruptcy court denied their request, and the district court dismissed their appeal for
failing to provide a transcript of that hearing. We affirm.


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. The appeal is thus submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 12-2922                                                                             Page 2

       Under their condominium-ownership agreement, the Hinnens were required to pay
a monthly assessment of $288. After they failed to make a monthly payment, Emerald Hills
sued them in state court. The court awarded Emerald Hills a judgment of nearly $8,000,
including attorneys’ fees. That judgment gave rise to a lien for Emerald Hills on the
Hinnens’ interest in the condominium. See 765 ILCS 605/9(g)(1).

       When the Hinnens filed for bankruptcy, they moved under 11 U.S.C. § 522(f)(1)(A)
to avoid the lien. Losing their home would work an “enormous hardship,” they
maintained. They also charged Emerald Hills with breaching its fiduciary duty when it
sued to collect merely $300 and incurred more than $7,000 in attorneys’ fees.

        The bankruptcy court denied the Hinnens’ motion. The court concluded that the lien
was statutory rather than judicial and hence not within § 522(f)(1)(A); that section provides
relief only from liens “obtained by judgment, levy, sequestration or other legal or equitable
process or proceeding” but not from liens “arising solely by force of statute,” id.
§ 101(a)(36), (53)—in the Hinnens’ case, section 605/9(g) of chapter 765 of the Illinois Code.
The court also summarily rejected the Hinnens’ fiduciary duty argument.

        The district judge dismissed the Hinnens’ appeal, explaining that they failed not
only to propose a basis to oppose the lien, but also to provide a transcript from the
bankruptcy court’s hearing. The Hinnens moved to vacate the dismissal and alternatively
to supplement the record with a transcript of the hearing, but the court orally denied the
motions. After the court pronounced its ruling, Bryan Hinnen interjected that he was a
cancer survivor on heavy medication; the court, however, then confirmed that he had not
included this information in any of his filings, noted that it had already reinstated the case
after having dismissed it for want of prosecution, and reiterated that the case was over.

        The Hinnens now urge that the district court abused its discretion by not excusing
their failure to provide the transcript of the bankruptcy court’s hearing because (1) they are
representing themselves and (2) Bryan is impaired by his medications. But appellants,
whether pro se or not, must include the transcript of the ruling they wish to challenge or
face dismissal. See RK Co. v. See, 622 F.3d 846, 853 (7th Cir. 2010); Woods v. Thieret, 5 F.3d
244, 245 (7th Cir. 1993). Further, given the circumstances of these proceedings—their
protracted nature, coupled with the absence of information in the record about the duration
or severeness of Bryan’s impairment, or an explanation how they were able to prosecute
their case in all other respects, —we cannot say that the district court abused its discretion
in dismissing the appeal. See Keeton v. Morningstar, Inc., 667 F.3d 877, 883 (7th Cir. 2012);
Gibbons v. United States, 317 F.3d 852, 854–55 (8th Cir. 2003).
No. 12-2922                                                                                Page 3

        In any event the Hinnens’ claims are meritless. The Hinnens now concede that the
lien on their condominium is statutory, but insist that we reduce the amount of the state
court’s judgment because Emerald Hills breached its fiduciary duty by incurring thousands
of dollars in attorneys’ fees to obtain a mere $300 in assessments. The two opinions on
which they rely—In re Taxman Clothing Co., 49 F.3d 310, 315–16 (7th Cir. 1995) and In re
Lund, 187 B.R. 245, 259 (Bankr. N.D. Ill. 1995)—refused to award the full amount of
requested fees when the attorneys breached the fiduciary duty owed their clients by
racking up fees while collecting relatively small debts. But the Hinnens are effectively
asking us to lower the attorneys’ fees award in a separate state court proceeding, and that
would run afoul of the Rooker-Feldman doctrine. See Kelley v. Med-1 Solutions, LLC, 548 F.3d
600, 603, 605 (7th Cir. 2008) (citing Rooker v. Fid. Trust Co., 263 U.S. 413 (1923) and D.C. Court
of Appeals v. Feldman, 460 U.S. 462 (1983)).

                                                                                    AFFIRMED.